Citation Nr: 1724811	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy (claimed as cold injury).

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (claimed as cold injury).

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction subsequently transferred to the RO in St. Petersburg, Florida.

A hearing was held on April 29, 2014, in Washington, D.C., before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

The Board remanded the issues in May 2015 for further development.

The issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, tinnitus and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral upper extremity peripheral neuropathy is related to his in-service exposure to severe cold weather.

2.  The Veteran's bilateral lower extremity peripheral neuropathy is related to his in-service exposure to severe cold weather.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As an initial matter, the Board acknowledges that a March 2017 correspondence was submitted by the Veteran in which he indicated "I would like to receive some correspondence related to this issue to include when I will be seeing the judge again, and whether more information is need(ed) for my claim."  The Board finds this is not a request by the Veteran for a hearing and further, the Veteran was already provided a Central Office hearing before the undersigned Veterans Law Judge in April 2014, with regard to these issues.  There was no further explanation provided as to why an additional hearing is needed.  Consequently, the Veteran has not availed himself of his right to another hearing before the Board.  Further, as the two claims decided herein are being granted, with the remaining four claims being remanded, there is no prejudice to the Veteran in proceeding with adjudication of the issues.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Facts and Analysis

The Veteran contends that his current peripheral neuropathy of his bilateral upper and lower extremities is related to service.  He indicated in the September 2010 claim that his service in Germany consistently exposed him to severe cold winters.  He stated the duties he had performed in the cold weather caused frostbite in his fingers and that he now experiences partial numbness when he is in cold conditions.

The Veteran's service treatment records do not contain any complaints, treatment or diagnosis of any cold injury disability.  Additionally, there are no indications of peripheral neuropathy.

Following the Veteran's September 2010 claim, a private medical record from October 2010 indicated symptoms of burning, numbness, tingling, and heaviness in the arms, hands, legs, and feet.  Needle EMG testing was done on distal, proximal, and localized paraspinal muscles and showed a mild increase in insertion activity along with mild decrease in amplitude and duration of the motor unit.  Polyphasic activity was seen sporadically with no fasciculation.  The examiner diagnosed the Veteran with peripheral neuropathy, questionable with mild increase in amplitude and duration of the motor unit in a diffuse fashion.  He noted the Veteran's history of diabetes and HIV could be an important factor in such a presentation.

The same private examiner sent reports later in October 2010, which indicated sensory neuropathy of small sensory fibers and chronic lumbosacral radiculopathic changes with multiple nerve root irritation.  A private record dated October 25, 2010 indicated "this gentleman's clinical condition and symptoms are likely multifactorial.  The exposure to freezing temperature is an important one."

Thereafter, the Veteran was afforded an April 2011 VA examination in which the Veteran reported a history of frequent cold exposure in Germany during service.  He reported a history of numbness in both hands and feet which began in 2007 and his symptoms were noted as worsening.  He acknowledged a history of glucose intolerance since 1994 and of HIV since 2002.

The examiner diagnosed the Veteran with bilateral upper and lower extremity peripheral neuropathy.  She concluded the Veteran's conditions were less likely as not caused by or a result of cold injury exposure while in service.  The examiner indicated that there was no treatment in service for any cold injury, including a negative examination upon separation in September 1986.  She stated his peripheral neuropathy started decades after the Veteran's military discharge and years after his HIV and glucose intolerance diagnoses.  She noted the Veteran has two significant risk factors for peripheral neuropathy with his HIV disease being the most significant.  The examiner indicated disagreement with the private records, as she concluded the cold exposure had nothing to do with his current peripheral neuropathy.

Thereafter, a June 2011 private medical record was submitted which indicated peripheral neuropathy in the Veteran and that the Veteran's previous exposure to extremely cold temperatures (in service) is likely the major factor in his current presentation.  The examiner stated the cold injury is usually the trigger or more of a cause of small sensory fibers neuropathic process.  He noted any metabolic/toxic or infectious process could cause neuropathic process which is usually more of a large and/or mixed type sensory neuropathic process.

A September 2011 private medical report was submitted from another physician, Dr. J.M.  This examiner indicated the Veteran had been under his care since the time of his initial diagnosis of HIV positivity.  He stated that throughout the years it has been his impression that the clinical characteristics of the Veteran's neuropathy do not favor HIV etiology.

The Veteran was afforded another VA examination in March 2013.  The Veteran reported first noticing numbness and pain in his feet ten years previously and one year later noticed tingling and numbness in his hands.  The examiner noted bilateral upper and lower extremity symptoms of arthralgia and numbness.  She concluded it is less likely as not that the Veteran's claimed peripheral neuropathy is the residual of cold injury exposure during service.  She stated the Veteran was seen on sick call during service for many other conditions which did not include cold injury exposure.  She further reported the Veteran's onset of HIV was in 2002 and his claimed symptoms of peripheral neuropathy began in 2007.  She stated the HIV, which causes AIDS, also causes extensive damage of the central and peripheral nervous systems.

The examiner additionally reported the virus (HIV) can cause several different forms of neuropathy, each strongly associated with a specific stage of active immunodeficiency disease.  She stated a rapidly progressive painful polyneuropathy affecting the feet and hands is often the first clinically apparent sign of the HIV infection.  She reasoned that the Veteran's condition is not that of a rapidly progressive neuropathy and it is less likely due to HIV.

The examiner further noted the Veteran's nerve conduction studies are normal and an increase in amplitude of MUP on EMG with normal nerve conduction studies is not consistent with peripheral neuropathy.  She also noted the private examiner's impression of "questionable peripheral neuropathy."  She reported nerve conduction studies in the lower extremities were also normal, except for a mild decrease in amplitude of sural nerve action potential.  She stated based on these findings it is difficult to explain the Veteran's symptomatology.  She noted it is less likely that the Veteran has such significant symptoms due to cold injuries from service 25 years later without any x-ray changes and non-significant electrodiagnostic findings relating to peripheral neuropathy from the cold injury.  She indicated it is more likely that the Veteran's symptoms are radicular in nature as evidenced by the EMG findings of increased insertional activity in the paraspinal muscles of the cervical and lumbar area.

Thereafter, the Veteran submitted a September 2013 substantive appeal.  He again indicated his disabilities are related to extensive exposure to sub-zero temperatures during night time guard duty and during field exercises in Germany.  He reported that his service treatment records are void of any complaints or treatment from the cold because he did not know that cold weather could cause a sickness or injury that he would be able to report.  He noted, however, that he was given medication for sensory fiber neuropathy to the extremities by VA since 2010 and his disabilities have become severe.

Upon review of the evidence, including the positive and negative medical opinions, as well as the lay evidence of record, the Board finds the evidence has reached a level of equipoise with the benefit of the doubt favoring the Veteran.  As there is an approximate balance of positive and negative evidence regarding the etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy, the benefit of the doubt shall be awarded to the Veteran.  38 U.S.C.A. § 5107 (b).

The Board acknowledges the VA examination reports from April 2011 and March 2013 which both provided negative etiology opinions.  Both opinions indicated that the Veteran's service treatment records were void of complaints or treatment for any cold weather injury.  Further, the Veteran did not receive treatment for the conditions until nearly 25 years after separating from service and following his diagnosis with HIV in 2002.  The Board further notes the March 2013 examiner stated the Veteran's disability is less likely related to HIV and more likely radicular in nature as evidenced by the EMG findings of increased insertional activity in the paraspinal muscles of the cervical and lumbar area.

In contrast to these opinions are the private physician's opinions of record which indicated the Veteran's cold weather exposure at least contributed somewhat to his current peripheral neuropathy conditions.  The October 2010 private examiner's opinion noted the Veteran's clinical condition and symptoms as multifactorial and that the exposure to freezing temperatures is an important factor.  Further, a June 2011 private opinion noted the Veteran's previous exposure to extremely cold temperatures is likely the major factor in his current presentation.  Additionally, a September 2011 private opinion noted the Veteran's clinical characteristics of neuropathy do not favor HIV etiology.

Thus, as noted above, overall the evidence has reached a level of equipoise.  The Veteran has consistently claimed that his prolonged exposure to severe cold during service caused peripheral neuropathy of his bilateral upper and lower extremities.  He indicated in the September 2013 substantive appeal that he was unaware cold weather was a sickness or injury he could report during service.  Further there are competent opinions from physicians in favor and against the Veteran's service connection claims.  Therefore, reasonable is afforded to the Veteran.

Based on the evidence overall, the Board finds the Veteran's present peripheral neuropathy of the bilateral upper and lower extremities are related to his in-service exposure to severe cold weather.  Therefore, when resolving reasonable doubt in the Veteran's favor, the Board finds that the disabilities are related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral upper extremity peripheral neuropathy is granted.

Service connection for bilateral lower extremity peripheral neuropathy is granted.


REMAND

The Board finds that further development is required for the Veteran's claims for entitlement to right and left ear hearing loss, tinnitus and a back disability.

Hearing Loss and Tinnitus

The Veteran filed a claim for service connection for hearing loss and tinnitus in September 2010.  He indicated that he served in an artillery unit with constant loud noise from the firing of heavy artillery ammunition, resulting in hearing loss and tinnitus.

A positive October 2010 private medical opinion was submitted.  The examiner indicated he provided a thorough ear, nose and throat examination, as well as thoroughly reviewed the Veteran's audiogram.  He determined the Veteran's tinnitus and hearing loss were due to noise induced trauma while in service.

Thereafter, the Veteran was provided a VA examination in November 2010 to determine the etiology of his current tinnitus and any hearing loss found.  The audiological results revealed that the Veteran did not have current hearing impairment for VA purposes in both ears, pursuant to 38 C.F.R. § 3.385.  However, the examiner stated that the Veteran's claimed left ear hearing loss was most likely caused by or a result of his in-service noise exposure.  In contrast, he noted the Veteran's claimed right ear hearing loss was less likely as not caused by or a result of his in-service noise exposure.

With regard to tinnitus, the Veteran reported to the examiner intermittent tinnitus bilaterally and an occasional need to focus on conversations in order to hear or understand what was said.  However, the Veteran also reported that his bilateral tinnitus began approximately 5 years prior and occurred 5 to 6 times per day.  The examiner concluded the Veteran's tinnitus is less likely as not caused by or a result of his in-service noise exposure.  She relied on the Veteran's report that his bilateral tinnitus had its onset approximately five years prior to the examination, which was over twenty years after his separation from service.

The claims were remanded by the Board in May 2015 to determine whether the Veteran had current hearing loss disabilities, and if so, whether the right ear hearing loss was related to his in-service noise exposure.  Further, the Veteran's tinnitus was remanded to determine if it was related to the Veteran's claimed hearing loss, as no opinion had been provided in this regard.  The Board determined the claims were intertwined and both had to be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Thereafter, the Veteran was afforded a September 2015 VA audiological examination.  However, the examiner found the test results were not valid for hearing loss rating purposes as the Veteran's responses were unreliable and not consistent with audiological findings, even after repeated instructions.   He indicated the Veteran's speech reception thresholds were not in agreement with the respective pure tone averages suggesting poor inter-test consistency in both ears.  He stated pure tone thresholds are supra-threshold significantly when compared to speech reception thresholds.  He noted the SRT/pure tone agreement were poor, word recognition scores were not considered valid for rating purposes and scores were not considered in agreement with pure tone averages.  Additionally, he stated any left ear hearing loss is at least as likely as not a result of military noise exposure and any right ear hearing loss is not a result of such exposure.

With regard to tinnitus, the Veteran reported recurrent tinnitus.  He was unable to recall an incident that preceded the onset of tinnitus, but believed it was approximately 15 to 20 years prior, which would be more than 10 years after his service.  However, as hearing loss readings were unable to be obtained, an opinion regarding tinnitus as potentially related to hearing loss also could not be obtained.

The post-remand September 2015 VA examiner failed to complete auditory testing results.  Although the examiner explained why such results could not be obtained, the Board finds an additional VA examination is necessary to determine if the Veteran has a current hearing loss disability in either ear, and if so, if such is related to his in-service noise exposure.  As the Veteran has already been provided with multiple positive nexus opinions with regard to any potential hearing loss, current audiometric results are particularly important.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate); See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  In addition, an opinion should be provided to determine if the Veteran's current tinnitus is secondary to any hearing loss found.

Back

The Veteran claims his current back disorder is related to service.  He indicated in the April 2014 Board hearing that he injured his back doing training exercises during service, specifically lifting heavy ammunition boxes into vehicles and wearing flap jackets.  He noted that he loaded many heavy ammunition canisters which weighed upwards of 50 pounds.  He stated that he loaded these canisters from the ground up into vehicles.  He reported that his back would hurt and spasm and he took ibuprofen for it.

The claim came before the Board in May 2015 and the Board remanded it to obtain additional evidence, including a VA examination.  The Veteran was afforded an October 2015 examination in which the examiner diagnosed him with degenerative joint disease (DJD) of the spine.  He indicated it is less likely as not that the Veteran's back condition was caused by or a result of active duty.  He stated osteoarthritis most commonly presents in patients over the age of 40 and is a common occurrence of the aging process.  He noted osteoarthritis does not affect all joints equally and has a predilection for the fingers, knees, hips, and the spine.  He stated it is a generally slowly progressive disease, although it stabilizes in some patients.  He noted the course of those with the progressive disease is usually one of intermittent worsening.

The Board finds that additional development is required.  Specifically, the prior examiner should provide an addendum opinion with regard to the etiology of the Veteran's back condition.  The VA examiner failed to adequately explain why the Veteran's back condition did not have its onset during service and he did not address the Veteran's lay contentions.  Specifically, he did not adequately address the contention that lifting caused the onset of his current back disorder.  The Board finds that this examination report is inadequate, such that an additional addendum opinion is warranted at this time.  Barr at 312.

The addendum opinion should contain acknowledgement and discussion of the relevant facts, including the Veteran's lay contentions.  Further, it should reveal the medical foundation for any conclusion such as would allow the Board to engage in well-informed adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since March 2016, including from the Tampa VA Medical Center.

2. Thereafter, schedule the Veteran for a VA examination with a board-licensed audiologist to determine the nature and etiology of any bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file and this remand should be made available and reviewed by the examiner in conjunction with conducting the examination.

a)  Upon testing, the examiner should determine whether the Veteran has a hearing loss "disability" for VA purposes.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

b)  If a current right ear hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current right ear hearing loss is related, at least in part, to in-service noise exposure.

c)  If a current left ear hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current left ear hearing loss is related, at least in part, to in-service noise exposure.  The examiner should review and address the several prior positive audiological opinions.

d)  If hearing loss is found, the examiner should then provide an opinion as to whether the Veteran's current tinnitus is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's hearing loss.  If not, the examiner should provide an opinion as to whether the Veteran's tinnitus had its onset during, or is otherwise related to service.

e)  If aggravation is indicated, the examiner should provide an opinion as to whether the Veteran's current tinnitus at least as likely as not (50 percent or greater probability) was permanently aggravated beyond the normal progression of the disease by his hearing loss, and if so, quantify the approximate degree of disability resulting from the aggravation (i.e., beyond the baseline that would exist if the tinnitus underwent its own natural progression without aggravation). 

The examiner should include in the opinion the rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.

3. After undertaking any preliminary development needed, obtain an addendum opinion from the examiner who conducted the October 2015 VA back examination.  If that examiner is not available, then the opinion may be provided by any appropriate medical professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The author is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed DJD of the spine had its onset during or is otherwise related to his active military service.
A complete rationale must be provided for this opinion.  The rationale must discuss the pertinent evidence of record, including the Veteran's lay statements suggesting he began suffering from back pain during service due to lifting heavy ammunition and flak jackets.

The examiner should be aware that the Veteran has competently reported his military duties in Germany, including repeated bending, lifting and carrying of heavy loads, with pain and muscle spasm during such duties.

4. Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


